Filed 2/5/14 P. v. Matute CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B250840

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA402015)
         v.

MICHAEL MATUTE,

         Defendant and Appellant.




THE COURT:*
         Defendant and appellant Michael Matute (defendant) appeals from a judgment of
conviction of sex crimes against a child. His appointed counsel filed a brief pursuant to
People v. Wende (1979) 25 Cal.3d 436 (Wende), raising no issues. On November 25,
2013, we notified defendant of his counsel’s brief and gave him leave to file, within 30
days, his own brief or letter stating any grounds or argument he might wish to have
considered. That time has elapsed, and defendant has submitted no brief or letter. We
have reviewed the entire record, and finding no arguable issues, affirm the judgment.


*        ASHMANN-GERST, Acting P. J., CHAVEZ, J., FERNS, J.†

†     Judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.
       Defendant was charged with one count of sexual intercourse or sodomy with
Maria G. (Maria), a child 10 years of age or younger, in violation of Penal Code section
288.7, subdivision (a), and two counts of lewd acts upon Maria, a child under the age of
14 years, in violation of Penal Code section 288, subdivision (a).
       A jury convicted defendant of all three counts as charged. On August 19, 2013,
the trial court sentenced defendant to the mandatory term of 25 years to life in prison for
the violation of Penal Code section 288.7, subdivision (a), and to the high term of eight
years on count 2. As to count 3, the court sentenced defendant to the middle term of six
years, to be served concurrently with the term imposed as to count 2. Defendant filed a
timely notice of appeal.
       The prosecution evidence showed that prior to July 27, 2012, defendant lived with
Maria’s mother and her mother’s five children, two of them fathered by defendant, in a
one-bedroom apartment. When Maria was in the fourth and fifth grades, defendant
touched her breast and buttocks on several occasions, and penetrated her anus with his
penis at least once or twice. Maria was 11 years old when she testified regarding
defendant’s behavior. The jury also heard a recording of Maria’s interview by Nicole
Farrell, LCSW and child interview specialist, in which Maria described the abuse much
as she did in her testimony.
       Los Angeles Police Department Detective Blanca Pasos interviewed defendant
and a recording of the interview was played for the jury. After waiving his Miranda
rights,1 defendant was given to understand that a medical examination of Maria showed
sexual abuse, when in fact the report had been inconclusive. After initial denials,
defendant admitted touching Maria’s breasts and vagina with his hands, and penetrating
her anus once with the tip of his penis, using Vaseline. Defendant expressed remorse and
hoped that Maria would forgive him. After the interview, defendant wrote a statement in
which he again admitted using Vaseline and expressed remorse.




1      See Miranda v. Arizona (1966) 384 U.S. 436, 444–445.

                                             2
      After the trial court denied defendant’s motion to dismiss pursuant to Penal Code
section 1118.1, defendant testified. He read a prepared statement admitting he touched
Maria’s breasts over her clothing, got on top of her, and used Vaseline, but claimed he
did not penetrate her anus. During cross-examination defendant admitted he inserted his
penis in Maria, but claimed he went no further than between the cheeks of her buttocks.
Defendant also testified he had been sexually abused as a child in Honduras, and that if
Maria were in court, he would ask her forgiveness.
      We have examined the entire record and are satisfied that defendant’s appellate
counsel has fully complied with her responsibilities and that no arguable issue exists. We
conclude that defendant has, by virtue of counsel’s compliance with the Wende procedure
and our review of the record, received adequate and effective appellate review of the
judgment entered against him in this case. (Smith v. Robbins (2000) 528 U.S. 259, 278;
People v. Kelly (2006) 40 Cal.4th 106, 123-124.)
      The judgment is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                            3